Shulman, Presiding Judge.
This court having entered on November 14, 1980, a judgment in the above-styled case, 156 Ga. App. 686 (275 SE2d 826), affirming the the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in Metro Management Co. v. Parker, 247 Ga. 625 (278 SE2d 643), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Quillian, C. J., Deen, P. J., McMurray, P. J., Banke, Birdsong, Carley, Sognier and Pope, JJ., concur.